DETAILED ACTION
This action is in response to the claims filed 16 July, 2018. Currently claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 13 April, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,026,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 4-8 and 11-21 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims including at least: 

From independent claims 1 and 8:
the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a sourcing agent and a destination agent;
the first interface comprising a sourcing agent application program interface (API), the sourcing agent API being implemented to enable the sourcing agent to source a variety of multi-site, multi-structured source data streams, the multi-site, multi-structured source data streams being dynamically ingested via the sourcing agent API, the sourcing agent comprising a sourcing agent API connectors agent, the sourcing agent API connectors agent being implemented to manage interactions with APIs that are external to the cognitive platform;
the second interface comprising a destination agent application program interface (API), the destination agent application program interface being implemented to enable a destination agent to publish the cognitively processed insights to a consumer of cognitive insight data, the destination agent comprising a destination agent API connectors agent, the destination agent API connectors agent being implemented to manage interactions with APIs that are external to the cognitive platform, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitively processed insights via the destination agent API.

The closest prior art of record, Haigh et al. (Can Artificial Intelligence meet the Cognitive Networking Challenge?) discloses cognitive networks that learn and adapt to users and tasks and teaches interfaces in the form of a data broker which interfaces between modules. Cambria et al. (Sentic API: a common-sense based API for concept-level sentiment analysis) teaches the use of natural language processing APIs. Demirkan et al. (Leveraging the capabilities of service-oriented decision support systems: Putting analytics and big data in cloud) teaches the use of big data and cloud computing infrastructure. Chaulk et al. (US 9,972,405) discloses the use of APIs for interfacing between data stores of big data sets and Julia et al. (US 2015/0347486) discloses the use of a data broker which uses APIs for interfacing between big data stores as well as visual results. Baughman et al. (US 2015/0294216) discloses a cloud based cognitive distributed network for delivering answers to queries to users but does not disclose iterative learning or inference. None of the references either alone or in combination fairly disclose the specific limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122